Finch, P. J.
(dissenting). The counterclaim was properly interposed. The Civil Practice Act (§ 266) defines a counterclaim except as otherwise provided by statute. The statute in this instance is article 6-A of the Debtor and Creditor Law which covers specifically the so-called equitable counterclaim existing here. The plaintiff is seeking moneys of the corporation alleged to have been paid without consideration to defendant, appellant, and hence recoverable in a count for moneys had and received to the use of the corporation. As against the defendants as corporate officers, *355the action is for misfeasance, but as against the New Castle Leather Co., Inc., defendant, appellant, who received the moneys without consideration, the action constitutes a debt. The moneys owed said defendant, appellant, for goods sold and delivered also constitute a debt, and hence may be offset pursuant to section 151 of the Debtor and Creditor Law.
It follows that the order appealed from should be reversed and the motion to strike out the counterclaim denied.
Merrell, J., concurs.
Order affirmed, with twenty dollars costs and disbursements, with leave to the defendant, appellant, to serve an amended answer within ten days from service of order upon payment of said costs.